 1 McGREGOR W. SCOTT
   United States Attorney
 2 ROGER YANG
   MICHAEL M. BECKWITH
 3 KEVIN C. KHASIGIAN
   Assistant U.S. Attorneys
 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            2:15-CR-00117-GEB

12                               Plaintiff,
                                                          PRELIMINARY ORDER OF FORFEITURE
13                         v.

14   JAMES JAY HITT,

15                               Defendant.

16

17          Based upon the guilty verdict and the Stipulation and Application for Preliminary Order of

18 Forfeiture, it is hereby ORDERED, ADJUDGED and DECREED:

19          1.     Pursuant to 18 U.S.C. § 2253(a), defendant James Jay Hitt’s interest in the following

20 property is hereby condemned and forfeited to the United States, to be disposed of according to law:

21                 a.     One HP Pavilion desktop, serial number 4CE1400MX2,
                   b.     One HP mini laptop, serial number CNU9376P97,
22                 c.     One Western Digital hard drive, serial number WCAM9D386321,
                   d.     One Motorola modem, serial number 30873438849456,
23                 e.     Sandisk Cruzer USB 4GB, blue; and
                   f.     CDs containing child pornography.
24

25          2.     The above-listed property was used or intended to be used to commit or to promote the

26 commission of violations of 18 U.S.C. §§ 2252A(a)(2) and 2252A(a)(5)(B).
27          3.     Pursuant to Rule 32.2(b)(3), the Attorney General (or a designee) shall be authorized to

28 seize the above-listed property. The aforementioned property shall be seized and held by the U.S.

                                                                                     Preliminary Order of Forfeiture
                                                      1
30
 1 Marshals Service, in its secure custody and control.

 2          4.      a.      Pursuant to 18 U.S.C. § 2253(b), incorporating 21 U.S.C. § 853(n), and Local

 3 Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this Order and

 4 notice of the Attorney General’s (or a designee’s) intent to dispose of the property in such manner as the

 5 Attorney General may direct shall be posted for at least 30 consecutive days on the official internet

 6 government forfeiture site www.forfeiture.gov. The United States may also, to the extent practicable,

 7 provide direct written notice to any person known to have alleged an interest in the property that is the

 8 subject of the order of forfeiture as a substitute for published notice as to those persons so notified.

 9                  b.      This notice shall state that any person, other than the defendant, asserting a legal

10 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the

11 first day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or

12 within thirty (30) days from receipt of direct written notice, whichever is earlier.

13          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

14 will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 2253(a), in which all interests will be

15 addressed.

16          SO ORDERED.

17 Dated: March 19, 2019

18

19

20

21

22

23

24

25

26
27

28

                                                           2                               Preliminary Order of Forfeiture
30
